Case 1:18-cr-10013-RGS Document 120 Filed 03/01/19 Page 1 of 2
Case 1:18-cr-10013-RGS Document 116 (Ex Parte) Filed 02/26/19 Page 1 of 2

PS8
(5/05)

UNITED STATES DISTRICT COURT
for the
DISTRICT OF MASSACHUSETTS

United States of America
VS.

Gary P Decicco Docket No. 0101 1:18CR10013
PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

The undersigned Pretrial Services Officer presents this report regarding defendant Gary P Decicco
, who was placed under pretrial release supervision by the Honorable Judith Dein, on 6/15/2018
under the following conditions:

GPS monitoring.

Reside at 550 Pleasant Street, Winthrop, MA.

Curfew 10pm-6am.

Travel restricted to D/MA unless otherwise approved by PTS.

No new lines of credit; no transfer of assets greater than $1K without notice to USAO with
the exception of ordinary personal expenses; no buying or selling of assets in names of
others; do not hide or dissipate assets.

6. Maintain gainful employment. Employment cannot involve buying or selling real estate.
7. Stay away from witnesses named by government in list provided this date.

WwRPwWN>

On December 21, 2018, the Court entered an Order modifying the defendant’s release conditions
by imposing a notice and objection procedure for the sale of any asset named in the Indictment
and any asset not named in the Indictment in which the defendant claimed an ownership or other
interest.

And respectfully seeks action by the Court and for cause as follows:

In addition to the noncompliance while under pretrial release detailed in the Government’s Motion
to Revoke Release filed on February 15, 2019, the Probation Office has additional noncompliance
to report, as detailed below.

On January 10, 2019, Nahant Police Department (“Nahant PD”) conducted a traffic stop of the
defendant’s motor vehicle for a speeding violation. The defendant received a verbal warning, but
failed to report this law enforcement contact to the undersigned. According to Nahant PD, the
defendant was operating a 2012 Range Rover, a vehicle that the defendant had not been observed
operating in the past.
%

Case 1:18-cr-10013-RGS Document 120 Filed 03/01/19 Page 2 of 2
Case 1:18-cr-10013-RGS Document 116 (Ex Parte) Filed 02/26/19 Page 2 of 2

On January 15, 2019, during a conversation with the defendant, he reported to the undersigned that
he did not disclose the above-noted law enforcement contact because he was friends with the
officer who pulled up next to him and they had a friendly conversation. The defendant did not
believe the contact needed to be reported to the undersigned. The undersigned then asked the
defendant about the vehicle he was operating on that date and he reported that it was his truck.
Upon further inquiry, the defendant reported that he purchased the vehicle from his codefendant,
Pamela Avedisian, for $1 in October 2018. The defendant denied having any contact with Pamela
Avedisian in order to arrange for the sale, and advised that his daughter and an insurance agent
arranged for the sale. There was no bill of sale.

The Probation Office believes that the noncompliance outlined by the Government in its motion
and the information detailed above is sufficient evidence that the defendant has violated the terms
of his pretrial release and his release should be revoked.

Petition for Action on Conditions of Pretrial Release

PRAYING THE COURT WILL:
O Issue a Warrant
O Issue a Summons for the defendant to appear for a show cause hearing

Xx Other: A Bond Revocation Hearing is scheduled for March 4, 2019. The Probation Office
requests that this noncompliance be addressed at the time of this hearing.

I declare under the penalty of perjury that the foregoing is true and correct.

 

Executed on: 2/26/2019 Place: Boston, Massachusetts
/s/ Chrissy Murphy Date: 2/26/2019
Chrissy Murphy

U.S. Probation Officer

ORDER OF COURT
Ss Warrant to Issue
O Summons to issue. Clerk to schedule show cause hearing.

x Other:

Considered and ordered this zi day of. With ,20/ 4 , and ordered filed

and made part of the record in the above case.

(ly Ath, Z ea!

y onorable Judith Dein
